BRETT, Judge:
On August 30, 1967 the Clerk of this Court received a letter from this petitioner, which the Court elected to treat as a petition for writ of habeas corpus, or a petition for post conviction appeal.
The Attorney General has filed a motion to dismiss this proceeding, for the reason that the same presents upon its face no matters of merit, and nothing which has not already been adjudicated against petitioner by this Court. . f
The records of this Court show that this petitioner filed a petition for writ of habeas corpus in this Court on August 12, 1959, and the matters set out therein were treated at length, and the writ denied. Stevens v. Raines, Okl.Cr., 346 P.2d 190.
This petitioner was convicted in the district court of Tillman County, Oklahoma, on four different cases, and at the time the former habeas corpus case was decided, the Court had before it a transcript of the records of proceedings had in the trial court in each of such cases, and which refuted the allegations of petitioner, and the relief sought was denied.
The. rule of this Court has long been that where an application for writ of habeas corpus, has been denied, this Court will not ordinarily entertain a sub-. *518sequent application for a writ based on the same grounds and the same facts, or any other grounds or facts existing when the first application was made, whether presented then or not. Ex parte O’Hara, 93 Okl.Cr. 186, 226 P.2d 327; Hibbs v. Raines, Okl.Cr., 344 P.2d 672; Allen v. Raines, Okl. Cr., 368 P.2d 667, 668.
For the reasons above stated, the motion of the Attorney General is sustained, and this application is dismissed.
NIX, P. J., and BUSSEY, J., concur.